FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                _____________________________

                        No. 1D18-2040
                _____________________________

THE SCHOOL BOARD OF COLLIER
COUNTY, FLORIDA,

    Appellant/Cross-Appellee,

    v.

FLORIDA DEPARTMENT OF
EDUCATION; STATE BOARD OF
EDUCATION; RICHARD
CORCORAN, in his official
capacity as Florida
Commissioner of Education;
ANDY TUCK, in his official
capacity as Chair of the State
Board of Education, THE
PASSPORT SCHOOL, INC.; HOPE
CHARTER SCHOOL, INC.; LEGACY
HIGH SCHOOL, INC.; MARCO
ISLAND ACADEMY, A Public
Charter High School, Inc.;
JENNY CARTWRIGHT; BETH
SCHMUDE; LISA BURDUE
TACKETT; THE SCHOOL BOARD OF
ALACHUA COUNTY, FLORIDA; THE
SCHOOL BOARD OF BAY COUNTY,
FLORIDA; THE SCHOOL BOARD OF
BROWARD COUNTY, FLORIDA;
THE SCHOOL BOARD OF CLAY
COUNTY, FLORIDA; THE SCHOOL
BOARD OF DUVAL COUNTY,
FLORIDA; THE SCHOOL BOARD OF
HAMILTON COUNTY, FLORIDA;
THE SCHOOL BOARD OF LEE
COUNTY, FLORIDA; THE SCHOOL
BOARD OF ORANGE COUNTY,
FLORIDA; THE SCHOOL BOARD OF
PINELLAS COUNTY, FLORIDA;
THE SCHOOL BOARD OF POLK
COUNTY, FLORIDA; THE SCHOOL
BOARD OF ST. LUCIE COUNTY,
FLORIDA; THE SCHOOL BOARD OF
VOLUSIA COUNTY, FLORIDA; and
THE SCHOOL BOARD OF
WAKULLA COUNTY, FLORIDA,

   Appellees/Cross-Appellants.
               _____________________________

                       No. 1D18-2072
               _____________________________

THE SCHOOL BOARD OF ALACHUA
COUNTY, FLORIDA, THE SCHOOL
BOARD OF BAY COUNTY,
FLORIDA, THE SCHOOL BOARD OF
BROWARD COUNTY, FLORIDA,
THE SCHOOL BOARD OF
HAMILTON COUNTY, FLORIDA,
THE SCHOOL BOARD OF LEE
COUNTY, FLORIDA, THE SCHOOL
BOARD OF ORANGE COUNTY,
FLORIDA, THE SCHOOL BOARD OF
PINELLAS COUNTY, FLORIDA,
THE SCHOOL BOARD OF POLK
COUNTY, FLORIDA, THE SCHOOL
BOARD OF ST. LUCIE COUNTY,
FLORIDA, and THE SCHOOL
BOARD OF VOLUSIA COUNTY,
FLORIDA,

   Appellants/Cross-Appellees,



                             2
    v.

FLORIDA DEPARTMENT OF
EDUCATION; STATE BOARD OF
EDUCATION; RICHARD
CORCORAN, in his official
capacity as Florida
Commissioner of Education;
ANDY TUCK, in his official
capacity as Chair of the State
Board of Education, THE
PASSPORT SCHOOL, INC., HOPE
CHARTER SCHOOL, INC., LEGACY
HIGH SCHOOL, INC., MARCO
ISLAND ACADEMY, A Public
Charter High School, Inc.,
JENNY CARTWRIGHT, BETH
SCHMUDE, LISA BURDUE
TACKETT, THE SCHOOL BOARD OF
CLAY COUNTY, FLORIDA, THE
SCHOOL BOARD OF COLLIER
COUNTY, FLORIDA, THE SCHOOL
BOARD OF DUVAL COUNTY,
FLORIDA and THE SCHOOL
BOARD OF WAKULLA COUNTY,
FLORIDA,

    Appellees/Cross-Appellants.


                _____________________________

On appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

                       August 29, 2019




                               3
LEWIS, J.

     Appellants/Cross-Appellees, several Florida school boards,
appeal a final judgment entered in favor of Appellees, the Florida
Department of Education, the State Board of Education, the
Florida Commissioner of Education, and the Chair of the State
Board of Education, seeking review of the trial court’s rejection of
their facial constitutional challenge to several provisions contained
in Chapter 17-116, Laws of Florida, also known as House Bill 7069
(“HB 7069”), pertaining to charter schools, including the new
“schools of hope.” The school boards contend, as they did below,
that the challenged provisions violate their right to “operate,
control and supervise all free public schools” in Florida pursuant
to Article IX, section 4(b) of the Florida Constitution, that certain
provisions violate the uniformity requirement contained in Article
IX, section (1)(a), and that HB 7069’s capital millage provisions
violate Article VII, section 1 by permitting the State to levy ad
valorem taxes.       On cross-appeal, Cross-Appellants/Appellees
challenge the trial court’s rejection of their defenses of lack of
standing, estoppel, and failure to exhaust administrative
remedies. For the reasons that follow, we conclude that the school
boards have standing to challenge only those provisions of HB
7069 that address capital millage and federal Title I funds.
However, because we find the school boards’ challenge to those
provisions unavailing on the merits, we affirm the Final
Judgment.

                   FACTUAL BACKGROUND

     In October 2017, the school boards filed a Complaint for
Declaratory and Injunctive Relief against Appellees, alleging that
HB 7069 unconstitutionally: (1) mandates that they share a
portion of their discretionary capital outlay millage revenues with
charter schools; (2) allows for the creation of charter schools called
“schools of hope” that would be allowed to operate outside of any
meaningful control or supervision by the school boards and create
dual or even multiple systems of public education; (3) allows
schools of hope and authorized charter school systems to serve as
local education agencies; (4) strips the school boards of their ability
to supervise and control charter schools by requiring them to enter
into a standard charter contract with charter school operators; (5)

                                  4
restricts the authority of the school boards to effectively use federal
Title I funds to operate, supervise, and control public schools in
their district; and (6) divests the school boards of their authority
and responsibility to decide how best to improve a public school
that the State has identified as low-performing.

     With respect to capital millage, the school boards claimed that
before HB 7069 was passed, they had full discretion as to whether
to use any portion of their capital millage for charter schools. They
also challenged the fact that HB 7069 prescribed a specific formula
for the Florida Department of Education to use and directed that
each district distribute funds to charter schools according to the
formula. They alleged that the distribution of funds would
severely impact their ability to build new and necessary schools
and to adequately maintain the facilities they currently operated.
As to federal Title I funding, the school boards alleged that HB
7069 restricted their authority to use the funds for purposes they
deemed to be the most educationally beneficial and most likely to
effectively address the educational needs of low-income students.

     The undisputed facts common to all of the school boards’
claims, as set forth by the trial court, are as follows:

          The parties agree that “constitutional authority over
    public education in Florida is shared among the State and
    local district school boards.” . . . Article IX, section 1(a) of
    the Florida Constitution provides that the State shall
    make “adequate provision . . . by law for a uniform,
    efficient, safe, secure, and high quality system of free
    public schools that allows students to obtain a high
    quality education.” Article IX, section 2 of the Florida
    Constitution gives the State Board of Education “such
    supervision of the system of free public education as is
    provided by law.” And article IX, section 4(b) provides
    that the local “school board shall operate, control and
    supervise all free public schools within the school
    district.”
          This shared authority is reflected in Florida’s long-
    standing system of free public schools and education
    finance. “Public education is a cooperative function of the
    state and local educational authorities,” and “[t]he state

                                   5
retains responsibility for establishing a system of public
education through laws, standards, and rules.” §
1000.03(3), Fla. Stat. In addition, “[t]he district school
system shall be considered as a part of the state system
of public education. All actions of district school officials
shall be consistent and in harmony with state laws and
with rules and minimum standards of the state board.” .
. . Florida’s charter schools are likewise “part of the
state’s program of public education,” and “[a]ll charter
schools in Florida are public schools.” § 1002.33(1), Fla.
Stat.
     The Local Boards do not challenge the overall
structure of Florida’s system of public schools or its
primary funding mechanism, the Florida Education
Finance Program (“FEFP”), and Florida courts have
repeatedly acknowledged the constitutionality of
Florida’s basic funding formula for public education. . . .
     Nor do the Local Boards challenge the underlying
constitutionality of public charter schools or the State’s
authority to require local boards to approve an
application to open a charter school – both of which also
have been upheld by Florida courts. . . .
     Under these presumptively constitutional laws, local
school boards are responsible for considering and
approving applications to open a charter school (including
“[t]he facilities to be used and their location”) and for
monitoring and reviewing any charter schools that they
approve or “sponsor.” . . . The Local Boards thus “monitor
the revenues and expenditures of [each] charter school”
and may terminate or nonrenew a charter for a variety of
reasons, including “failure to meet the requirements for
student performance stated in the charter” and “[f]ailure
to meet generally accepted standards of fiscal
management.” . . . Since the creation of public charter
schools in 1996, Florida’s charter-school laws have also
required local school boards to “make timely and efficient
payment and reimbursement to charter schools” based on
a statutory funding formula that includes “gross state
and local funds, discretionary lottery funds, and funds
from the school district’s current operating discretionary
millage levy.” . . . For example, during the 2016-2017

                             6
    school year, 12 of the Local Boards (excluding the school
    boards for Hamilton and Collier counties) distributed
    nearly $780 million in FEFP funding to charter schools –
    including over $330 million in locally generated ad
    valorem tax revenues. . . .

     The parties filed cross-motions for summary judgment.
Appellees challenged the school boards’ standing to raise all but
their capital millage claim. Following the summary judgment
hearing, the trial court entered its Final Order and Judgment.
Therein, the trial court, set forth in part:

       A. The State Defendants’ Procedural Defenses
    Do Not Warrant a Summary Judgment in Their
    Favor.

         Before reaching the parties’ arguments on the
    merits, the Court rejects the State Defendants’
    arguments that some or all of the Local Boards’ claims
    are barred by a lack of standing, the doctrine of estoppel,
    or a failure to exhaust administrative remedies.
         With respect to standing, the Local Boards seek a
    declaratory judgment that various statutes interfere with
    their authority under article VII and article IX of the
    Florida Constitution. Florida law allows “[a]ny person . .
    . whose rights, status, or other equitable or legal relations
    are affected by a statute” to “obtain a declaration of
    rights, status, or other equitable or legal relations
    thereunder.” § 86.021, Fla. Stat. The Local Boards allege
    that the statutes at issue affect their rights, and despite
    the State Defendants’ arguments to the contrary, the
    Local Boards have standing to seek declaratory relief in
    this action.

        ....

        B. The Local Boards’ First Claim Challenging
    the “Capital Millage Provisions,” Fails as a Matter
    of Law.



                                 7
     The Local Boards’ claim that HB 7069’s capital-
millage provisions violate article VII and article IX of the
Florida Constitution is barred by binding and settled
precedent. The Florida Constitution “creates a hierarchy
under which a school board has local control, but the
State Board supervises the system as a whole.” . . . The
State’s “broader supervisory authority may at times
infringe on a school board’s local powers, but such
infringement is expressly contemplated – and in fact
encouraged by the very nature of supervision – by the
Florida Constitution.” . . . And “there is nothing in the
constitution” – not in article VII, nor in article IX – “which
requires that [junior colleges or other public education
programs] be under the control of the local school board
or that prohibits the legislature [from] enacting laws
requiring that some local school funds be used in support
of such institutions to the extent that they serve a local
purpose.” . . .
     In Brevard County, the Florida Supreme Court held
that requiring local boards of education to share their
property-tax revenues with junior colleges (which were
outside the local boards’ control) did not violate article
VII or article IX of the Florida Constitution.

    ....

      The Local Boards’ attempt to distinguish Brevard
County on the ground that the junior colleges in that case
were not “under the control of the local schools boards” . .
. is unpersuasive. If local tax revenues could be used in
Brevard County to support junior colleges that were not
even under the local board’s control, surely those funds
can be used to support local public charter schools that
will in turn use the funds to house and educate local
schoolchildren. The Legislature has at least as much
authority to require the use of local taxes to support
locally sponsored and supervised charter schools here as
it did to require local boards to fund junior colleges that
were beyond the local boards’ control in Brevard County.
Thus, Brevard County forecloses the Local Boards’ article
VII and article IX claims.

                              8
     The Court also rejects the Local Boards’ argument
that HB 7069 unconstitutionally requires them to share
capital-outlay revenues “on an arbitrary basis” because
the enrollment-based distribution formula does not
consider each eligible “charter school’s actual need.” . . .
To the contrary, it is undisputed that the average
distribution of capital-millage funds to eligible charter
schools under HB 7069 for the 2017-2018 school year was
not enough to cover the full cost of a typical charter-school
lease. . . . HB 7069’s enrollment-based formula for
charter-school capital-outlay funding accounts for the
fact that schools with more students need more
classrooms, and charter schools are required to spend
capital-outlay funding for substantially the same
purposes as school districts. . . . The Local Boards have
not shown that the capital-millage provisions are
constitutionally different from the numerous other,
presumptively constitutional requirements governing the
use of local tax dollars in Florida’s public schools – which
have included charter schools for more than 20 years.
     This Court cannot wade into policy debates about
“the enactment of educational policies regarding teaching
methods and accountability, the appropriate funding of
public schools, the proper allowance of charter schools
and school choice, the best methods of student
accountability and school accessibility, and related
funding priorities.” . . . Regardless of whether requiring
the Local Boards to share capital-millage revenues with
their local charter schools is “bad policy” . . ., the Court
cannot determine that HB 7069’s capital-millage
provisions “cross constitutional lines” . . . when those
policies are supported by a conceivable rational basis.
     Nor have the Local Boards explained how the
Constitution could preclude the State from imposing
conditions on a discretionary capital-millage tax that can
be levied only with legislative authorization and the
Local Boards’ voluntary approval. . . . This requirement
is no more intrusive than the presumptively
constitutional requirements imposed on local school
districts by the FEFP and many other statutory


                             9
    requirements that the Local Boards have not challenged
    in this litigation.

        ....

        F. The Fifth Claim, Regarding “Title I” Funds,
    Fails a Matter of Law.

         The Local Boards’ Title I claim – which is based on
    the theory that they have a state constitutional right
    under article IX, section 4(b) “to allocate Title I [federal]
    funds in the manner [they] deem[] most beneficial” . . . –
    fails as a matter of law because the Local Boards do not
    have any state constitutional right to federal Title I
    dollars. Under federal law, a school district cannot
    receive any of those funds unless the State determines
    that the district’s Title I plan meets the requirements of
    federal law and “provides that schools served under this
    part substantially help children served under this part
    meet the challenging State academic standards.” . . . .
         HB 7069’s effort to direct more Title I funding toward
    individual schools is also rationally related to legitimate
    concerns about ensuring that Title I funds benefit schools
    with the highest proportions of economically
    disadvantaged students. It is undisputed that federal
    policy has “emphasized poverty and established the
    priority that Title I funding flow to high-poverty schools
    before serving schools with less poverty.” . . . And
    guidance from the U.S. Department of Education has
    further encouraged the use of Title I funds in specific
    schools as opposed to reserving those funds at the district
    level. . . . The State Defendants are entitled to judgment
    as a matter of law on the Local Boards’ fifth cause of
    action.

Thereafter, the trial court entered a Final Judgment in favor of
Appellees. This appeal and cross-appeal followed.




                                 10
                            ANALYSIS

                              Standing

     Cross-Appellants/Appellees contend on cross-appeal that the
trial court erred in rejecting their arguments that the school
boards lacked standing to raise all but their capital millage claim,
that they should be estopped from raising their claims, and that
they failed to exhaust their administrative remedies. We reject the
latter two arguments without comment. As to the standing
argument, we review the issue de novo. Cartwright v. LJL Mortg.
Pool, LLC, 185 So. 3d 614, 615 (Fla. 4th DCA 2016).

     In rejecting the standing argument, the trial court cited
section 86.021, Florida Statutes, which permits any person whose
rights may be in doubt to “obtain a declaration of rights, status, or
other equitable or legal relations thereunder.” The trial court
determined that because the school boards alleged that the
“statutes at issue” affected their rights, they had standing to seek
declaratory relief. We hold, however, that the public official
standing doctrine controls the issue of standing in this case, not
the declaratory judgment statute.

      The doctrine, which we recently addressed and which is
grounded in the separation of powers, “recognizes that public
officials are obligated to obey the legislature’s duly enacted statute
until the judiciary passes on its constitutionality.” Sch. Dist. of
Escambia Cty. v. Santa Rosa Dunes Owners Ass’n, 274 So. 3d 492,
494 (Fla. 1st DCA 2019). It is for that reason that a public official’s
“‘[di]sagreement with a constitutional or statutory duty, or the
means by which it is to be carried out, does not create a justiciable
controversy or provide an occasion to give an advisory judicial
opinion.’’’ Id. (quoting Dep’t of Revenue v. Markham, 396 So. 2d
1120, 1121 (Fla. 1981), superseded by statute as recognized in
Crossings at Fleming Island Cmty. Dev. Dist. v. Echeverri, 991 So.
2d 793, 802-03 (Fla. 2008)). The prohibition against public officials
attacking the constitutionality of a statute is not limited to those
public officials charged with a duty under the challenged law, but
also extends to public officials whose duties are affected by the
challenged law. Id. at 495; see also Echeverri, 991 So. 2d at 794–
803 (holding that a property appraiser acting in his or her official

                                  11
capacity lacks standing to raise the constitutionality of a statute
as a defense in an action by a taxpayer and finding its earlier
holding in State ex rel. Atlantic Coast Line Railway Co. v. State
Board of Equalizers, 94 So. 681, (1922), that a public official may
not challenge the constitutionality of the statute as “promot[ing]
an important public policy of ensuring the orderly and uniform
application of state law”); Dep’t of Educ. v. Lewis, 416 So. 2d 455,
458 (Fla. 1982) (“State officers and agencies must presume
legislation affecting their duties to be valid, and do not have
standing to initiate litigation for the purpose of determining
otherwise.”); Island Resorts Invs., Inc. v. Jones, 189 So. 3d 917, 922
(Fla. 1st DCA 2016) (holding that the property appraiser and tax
collector lacked standing to raise the constitutionality of the
statute at issue based upon the public official standing doctrine).

      The school boards’ constitutional challenge to HB 7069’s
provisions represents their disagreement with new statutory
duties enacted by the Legislature. As the foregoing authority
makes clear, however, the school boards must presume that the
provisions at issue are constitutional.            In reaching our
determination on standing, we reject the school boards’ argument
that this case is governed by the rule that standing is allowed
where a public official is willing to perform his or her duties but is
prevented from doing so by others. See Reid v. Kirk, 257 So. 2d 3,
4 (Fla. 1972) (recognizing that standing is permitted when a public
official is prevented “by others” from performing the duties that he
or she is willing to perform). While the school boards rely upon the
supreme court’s determination in Coalition for Adequacy &
Fairness in School Funding, Inc. v. Chiles, 680 So. 2d 400, 411 n.4
(Fla. 1996), that the schools boards in that case had standing
under the “prevention of duties” doctrine to challenge “a
constitutional violation which renders them unable to adequately
discharge their duties,” the plaintiffs in that case, which included
private plaintiffs as well as school boards, sought a declaration
that the State failed to provide Florida students an adequate
education by failing to allocate adequate resources for a uniform
system of free public schools. It was not a situation where the
school boards were claiming that a statute was unconstitutional,
as is the case here. See Markham, 396 So. 2d at 1121 (“For
important policy reasons, courts have developed special rules
concerning the standing of governmental officials to bring a

                                 12
declaratory judgment action questioning a law those officials are
duty-bound to apply. As a general rule, a public official may only
seek a declaratory judgment when he is ‘willing to perform his
duties, but ... prevented from doing so by others.’ Reid v. Kirk, 257
So. 2d 3, 4 (Fla.1972). Disagreement with a constitutional or
statutory duty, or the means by which it is to be carried out, does
not create a justiciable controversy or provide an occasion to give
an advisory judicial opinion.”).

     Based upon the foregoing, the school boards lack standing to
challenge the constitutionality of HB 7069’s provisions pertaining
to the schools of hope, the charter school standard contract, and
the charter school “turnaround” provisions. As for the school
boards’ claims regarding capital millage and federal Title I funds,
we find that the public funds exception, which allows for standing
to challenge the constitutionality of a law providing for the
expenditure of public funds, confers standing upon the school
boards to raise those claims. See Echeverri, 991 So. 3d at 797
(recognizing the public funds exception); Branca v. City of
Miramar, 634 So. 2d 604, 606 (Fla. 1994) (same); Island Resorts
Invs, Inc., 189 So. 3d at 922 (same). As such, we will address the
school boards’ constitutional claims as to those provisions on the
merits.

                       Constitutional Claims

     The determination of whether a statute is constitutional is a
pure question of law reviewable de novo. Scott v. Williams, 107 So.
3d 379, 384 (Fla. 2013). The same standard applies to a summary
judgment ruling where there is no genuine issue of material fact.
Id. “As a general rule, courts may not reweigh the competing
policy concerns underlying a legislative enactment.” Bush v.
Holmes, 919 So. 2d 392, 398 (Fla. 2006). When the Legislature acts
within its constitutional limits, its power to resolve issues of civic
debate is to receive great deference. Id. A facial constitutional
challenge considers only the text of the statute, not its application
to a particular set of circumstances. Duval Cty. Sch. Bd. v. State,
Bd. of Educ., 998 So. 2d 641, 643 (Fla. 1st DCA 2008). A
determination that a statute is facially unconstitutional means
that no set of circumstances exists under which the statute would
be valid. Id. The party claiming that a statute is facially

                                 13
unconstitutional must demonstrate that the statute’s provisions
pose a present total and fatal conflict with applicable
constitutional standards. Id.

     As for the State’s constitutional authority for education,
article IX, section 1(a) of the Florida Constitution provides in part:

          The education of children is a fundamental value of
    the people of the State of Florida. It is, therefore, a
    paramount duty of the state to make adequate provision
    for the education of all children residing within its
    borders. Adequate provision shall be made by law for a
    uniform, efficient, safe, secure, and high quality system
    of free public schools that allows students to obtain a high
    quality education and for the establishment,
    maintenance, and operation of institutions of higher
    learning and other public education programs that the
    needs of the people may require.

Article IX, section 2 provides that the “state board of education
shall be a body corporate and have such supervision of the system
of free public education as is provided by law.” With respect to the
school boards’ constitutional authority, article IX, section 4
provides in part:

         (b) The school board shall operate, control and
    supervise all free public schools within the school district
    and determine the rate of school district taxes within the
    limits prescribed herein. Two or more school districts
    may operate and finance joint educational programs.

                    Article IX, Section 4 Claims

     The school boards contend that HB 7069 removes their
discretion over financial decisions by imposing strict limits on how
they can spend the tax dollars they raise and, therefore, violates
their constitutional right to operate, control, and supervise the
schools in their districts. Prior to the passage of HB 7069, section
1011.71(2), Florida Statutes (2016), read, “In addition to the
maximum millage levy as provided in subsection (1), each school
board may levy not more than 1.5 mills against the taxable value

                                 14
for school purposes for district schools, including charter schools at
the discretion of the school board” to fund certain enumerated
expenses and projects. HB 7069 amended the provision and
removed “at the discretion of the school board.” Ch.17-116, § 29,
Laws of Fla. (codified at § 1011.71(2), Fla. Stat. (2017)). Prior to
the passage of HB 7069, section 1013.62(1), Florida Statutes
(2016), set forth, “In each year in which funds are appropriated for
charter school capital outlay purposes, the Commissioner of
Education shall allocate the funds among eligible charter schools
as specified in this section.” That provision was deleted in HB
7069, and the following was added in its place: “Charter school
capital outlay funding shall consist of revenue resulting from the
discretionary millage authorized in s. 1011.71(2) and state funds
when such funds are appropriated in the General Appropriations
Act.” Ch. 17-116, § 31, Laws of Fla. (codified at § 1013.62(1), Fla.
Stat. (2017)). The Legislature also added, “The department shall
use the following calculation methodology to allocate state funds
appropriated in the General Appropriations Act to eligible charter
schools.” Id. (codified at § 1013.62(2), Fla. Stat. (2017)). The
Legislature added as well, “If the school board levies the
discretionary millage authorized in s. 1011.71(2), the department
shall use the following calculation methodology to determine the
amount of revenue that a school district must distribute to each
eligible charter school . . . .” Id. (codified at § 1013.62(3), Fla. Stat.
(2017)). ∗




     ∗
      As the parties point out, the Legislature amended section
1013.62 in 2018 by providing that charter school capital outlay
funding would consist of only state funds rather than state funds
and revenue resulting from discretionary millage. Ch. 18-6, § 45,
Laws of Fla. The Legislature added, “Beginning in fiscal year
2019-2010, charter school capital outlay funding shall consist of
state funds when such funds are appropriated in the General
Appropriations Act and revenue resulting from the discretionary
millage authored in s. 1011.71(2) . . . .” The school boards contend
that even with this postponement of the implementation of the
capital millage provision to 2019-20, they “still must plan for this
diversion of revenue in their long-term budgeting plans.”

                                   15
     The school boards claim that they are not attacking the
formula chosen by the State or the concept that charter schools
must be funded. Their “narrow complaint” is that the Florida
Constitution requires the funding decisions to be made by local
elected officials, not by state employees far removed from local
needs and concerns. In rejecting their argument, the trial court
reasoned in part that the school boards failed to explain how the
Florida Constitution could preclude the State from imposing
conditions on a discretionary capital millage tax that can be levied
only with legislative authorization. The school boards have failed
to show any error on the trial court’s part. Appellees are correct
that what the Legislature has done with respect to the capital
millage provisions is exercise its supervisory power under article
IX, section 1(a) to ensure adequate provision be made for the “free
public schools” in Florida. While charter schools are statutorily
considered to be public schools, the reality is that they do compete
with the traditional public schools in their districts. Indeed,
section 1002.33(2)(c)2., Florida Statutes (2017), sets forth that one
of the purposes of charter schools is to “[p]rovide rigorous
competition within the public school district to stimulate continual
improvement in all public schools.” Given such, the State’s
constitutional duty to make adequate provision for Florida’s public
schools must be interpreted to mean that the State has a duty to
ensure that charter schools are not neglected by the school boards.
By requiring that charter schools receive a certain portion of
capital millage funds, the State is not violating article IX, section
4, but is fulfilling the purpose of article IX, section 1. As the Fourth
District has reasoned:

    The Florida Constitution therefore creates a hierarchy
    under which a school board has local control, but the
    State Board supervises the system as a whole. This
    broader supervisory authority may at times infringe on a
    school board’s local powers, but such infringement is
    expressly contemplated – and in fact encouraged by the
    very nature of supervision – by the Florida Constitution.

Sch. Bd. of Palm Beach Cty. v. Fla. Charter Educ. Found. Inc., 213
So. 3d 356, 360 (Fla. 4th DCA 2017). Moreover, as Appellees
contend, section 1013.62(4) is very detailed as to what charter
schools may spend capital outlay funds on, and subsection (5) of

                                  16
that statute provides that if a charter school is nonrenewed or
terminated, any unencumbered funds and all equipment and
property purchased with school board funds revert to the boards’
ownership. We, therefore, reject the school boards’ constitutional
challenge to the capital millage provisions under article IX, section
4.

    Turning to Title I, the federal program that helps fund the
needs of low-income students, HB 7069 added the following
language to section 1011.69, Florida Statutes:

    After providing Title I, Part A, Basic funds to schools
    above the 75 percent poverty threshold, school districts
    shall provide any remaining Title I, Part A, Basic funds
    directly to all eligible schools as provided in this
    subsection. For purposes of this subsection, an eligible
    school is a school that is eligible to receive Title I funds,
    including a charter school. . . .

Ch. 17-116, § 45, Laws of Fla. (codified at § 1011.69(5), Fla. Stat.
(2017)). The school boards contend that prior to the enactment of
HB 7069, they could use a portion of the Title I funds to fund
district-wide programs, such as summer school, after-hours
programs, district-wide science and technology initiatives, or a
transportation system to ensure that low-income students could
take advantage of the programs. They claim that the foregoing
provision unconstitutionally divested them of their right to decide
how to spend federal Title I funds. In rejecting this claim, the trial
court correctly recognized that the school boards do not have any
constitutional right to federal Title I funds. Moreover, as is the
case with capital millage, we find that the Title I issue is governed
by the State’s constitutional authority under article IX, section 1
to ensure the adequate provision of education for all children in
Florida. Ensuring that students in charter schools receive the
federal funds that they are entitled to without relying upon the
school boards’ discretion on how to allocate those funds does not
violate Florida’s Constitution.




                                 17
                          Article VII Claim

     The school boards also challenge HB 7069 by contending that
the Legislature imposed forbidden state ad valorem taxation by
adding the capital millage provisions. Article VII, section 1(a) of
the Florida Constitution provides in part that “[n]o tax shall be
levied except in pursuance of law” and “[n]o state ad valorem taxes
shall be levied upon real estate or tangible personal property.”
Article VII, section 9(a), which addresses “[l]ocal taxes,” sets forth
in part that “[c]ounties, school districts, and municipalities shall,
and special districts may, be authorized by law to levy ad valorem
taxes and may be authorized by general law to levy other taxes, for
their respective purposes . . . .” As the supreme court has
explained, article VII, section 9(a) requires legislative
authorization before the entities named therein may levy ad
valorem taxes. Fla. Dep’t of Educ. v. Glasser, 622 So. 2d 944, 946-
47 (Fla. 1993).

     In rejecting the school boards’ capital millage argument under
article VII, the trial court relied upon Board of Public Instruction
of Brevard County v. State Treasurer of Florida, 231 So. 2d 1 (Fla.
1970). There, the issue was whether two 1967 statutes, sections
230.0111(2) and 230.0117(7), which provided “for the support of
junior colleges by county (now district) boards of public
instruction,” were constitutional. Id. at 2. According to the trial
court’s judgment, which the supreme court adopted as its decision,
it was the appellant board’s position that it had the power and duty
to operate, control, and supervise all free public schools within the
school district under article IX, section 4(b) of the 1968 Florida
Constitution, that the control and supervision of junior colleges
were placed under officers, and that if junior colleges were no
longer part of the free public school system, they could not be
supported by funds of the county or district boards. Id. The trial
court, in citing article VII, section 9, which placed a limit of ten
mills on taxes “for all school purposes,” set forth, “‘All school
purposes’ is certainly broader than ‘free public schools.’ This would
seem to imply that while the local board must determine the rate
of all school district taxes, some of the taxes . . . can properly be
used for local school purposes other than the support of the free
public school . . . .” Id. The opinion further set forth, “Nor is there
anything in the constitution which requires that all taxes levied by

                                  18
a county-wide school district be appropriated exclusively to free
public schools or that requires that no part of such funds may be
appropriated for other school purposes and administered by other
officers.” Id. The opinion also provided in part:

    But it [the appellant] takes the position that once the
    junior college ceases to be a part of the system of free
    public schools (and thus is removed from its control) any
    local financing of the junior college becomes
    unconstitutional. Nothing in the constitution justifies
    this conclusion. Subject to the power of the legislature to
    establish a Uniform system of free public schools the
    control of the free public schools in each district is vested
    in the local school board. This does not prohibit the
    legislature from placing upon the local school districts the
    duty to render financial support to junior colleges which
    are not under the control of the local school boards but
    which have been established at their request.

    ‘Plaintiff finally asserts that the whole legislative plan is
    to establish junior colleges as state institutions and to
    require their support by local ad valorem taxes, thus
    circumventing the provision section 1 article VII which
    prohibits state ad valorem taxes. Junior colleges serve a
    state function. So do the universities. So do the free public
    schools. Junior colleges also serve a distinctly local
    function. The law requires that the plan of each junior
    college ‘contain provisions for serving all eligible students
    in the junior college district.’ The court knows what
    everybody knows. One of the major reasons for
    establishing a junior college is to bring this level of
    education within commuting distance of large numbers of
    students who could not otherwise attend college. The
    local board must recognize the need and request its
    establishment before it can be authorized. Ad valorem
    taxes levied by school districts for support of such
    institutions are local taxes levied for local purposes.

    ‘While the legislature may not circumvent the prohibition
    of state ad valorem taxation by any scheme or device
    which requires local ad valorem taxes and then channels

                                 19
    the proceeds into essentially state functions which are
    not also local functions, no such situation is here
    presented.

Id. at 4; see also Sandegren v. State, Sarasota Cty. Pub. Hosp. Bd.,
397 So. 2d 657, 659 (Fla. 1981) (citing Brevard County in support
of its conclusion that there was nothing in the state constitution
that prohibited the Legislature from enacting laws requiring the
expenditure of local funds to support programs, such as mental
health service programs, that served a local purpose).

     The trial court properly rejected the school boards’ arguments
that Brevard County is a highly fact-specific case that does not
address the funding of the system of free public schools that are
under their operation, control, and supervision and that HB 7069’s
mandate is completely different because it tells them how to spend
capital dollars on schools. As the trial court reasoned, if local tax
revenues could be used in Brevard County to support junior
colleges that were not even under the local board’s control, “surely
those funds can be used to support local public charter schools that
will in turn use the funds to house and educate local
schoolchildren.” While the school boards also contend that
Brevard County is distinguishable because there “was no evidence
that local dollars were spent on state priorities,” education,
whether it be at the K-12 level or at the college level, is not only a
state or legislative interest, nor should it be. The school boards’
assertion that “when the State determines how local taxes are
being spent, and mandates that these taxes be spent to satisfy
State priorities, these taxes can no longer be considered local
taxes” ignores the fact that charter schools serve their local
communities. While charter schools may indeed be considered a
legislative or state priority in Florida, their primary purpose is the
education of children, which is unquestionably a local priority.
Given such, the use of local taxes to fund charter schools does not,
as the school boards assert, convert or transform those local taxes
into something else. Moreover, while the school boards argue that
“local management makes all the difference” in its attempt to
distinguish Brevard County, the local boards in that case no longer
had control over the junior colleges, which was a point clearly
made in the opinion. The fact that the school boards in Florida
continue to have a role in the operation of charter schools supports

                                 20
our conclusion that HB 7069’s capital millage provisions are
constitutional.

                         CONCLUSION

      For the reasons set forth herein, we hold that the school
boards lacked standing to raise all but their capital millage and
federal Title I funding constitutional claims. Because those claims
fail on the merits, the Final Judgment is affirmed.

    AFFIRMED.

OSTERHAUS and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Christopher D. Donovan and James D. Fox of Roetzel & Andress,
LPA, Naples, for Appellant/Cross-Appellee The School Board of
Collier County.

Jon L. Mills and Stephen Zack of Boies Schiller Flexner LLP,
Miami; Stuart H. Singer and Sabria A. McElroy of Boies Schiller
Flexner LLP, Fort Lauderdale, for Amicus Curiae The School
Board of Palm Beach County, in support of Appellants/Cross-
Appellees The School Boards of Alachua, Bay, Broward, Hamilton,
Lee, Orange, Pinellas, Polk, St. Lucie, and Volusia Counties.

Franklin R. Harrison and Heather K. Hudson of Hand Arendall
Harrison Sale LLC, Panama City; Steven L. Brannock, Ceci C.
Berman, and Joseph T. Eagleton of Brannock & Humphries,
Tampa; Philip J. Padovano of Brannock & Humphries,
Tallahassee, for Appellees/Cross-Appellants The School Boards of
Alachua, Bay, Broward, Hamilton, Lee, Orange, Pinellas, Polk, St.
Lucie, and Volusia Counties.


                                21
Shawn A. Arnold, Melissa Gross-Arnold, and Braxton A. Padgett
of The Arnold Law Firm, LLC, Jacksonville, for Appellees/Cross-
Appellants Hope Charter School, Inc., Legacy High School, Inc.,
Marco Island Academy, A Public Charter High School, Inc., The
Passport School, Inc., Jenny Cartwright, Beth Schmude, and Lisa
Burdue Tackett.

Amit Agarwal, Solicitor General, and Edward M. Wenger, Chief
Deputy Solicitor General, Office of the Attorney General,
Tallahassee; Rocco E. Testani of Eversheds Sutherland (US) LLP,
Atlanta, pro hac vice; and Matthew H. Mears, Department of
Education,    for   Appellees/Cross-Appellants    The   Florida
Department of Education, State Board of Education, Richard
Corcoran, and Andy Tuck.




                              22